Name: Commission Implementing Decision (EU) 2018/2048 of 20 December 2018 on the harmonised standard for websites and mobile applications drafted in support of Directive (EU) 2016/2102 of the European Parliament and of the Council
 Type: Decision_IMPL
 Subject Matter: communications;  technology and technical regulations;  information technology and data processing
 Date Published: 2018-12-21

 21.12.2018 EN Official Journal of the European Union L 327/84 COMMISSION IMPLEMENTING DECISION (EU) 2018/2048 of 20 December 2018 on the harmonised standard for websites and mobile applications drafted in support of Directive (EU) 2016/2102 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation, amending Council Directives 89/686/EEC and 93/15/EEC and Directives 94/9/EC, 94/25/EC, 95/16/EC, 97/23/EC, 98/34/EC, 2004/22/EC, 2007/23/EC, 2009/23/EC and 2009/105/EC of the European Parliament and of the Council and repealing Council Decision 87/95/EEC and Decision No 1673/2006/EC of the European Parliament and of the Council (1), and in particular Article 10(6) thereof, Whereas: (1) In accordance with Article 6(1) of Directive (EU) 2016/2102 of the European Parliament and of the Council (2), content of websites and mobile applications which is in conformity with harmonised standards or parts thereof, the references of which have been published in the Official Journal of the European Union, is to be presumed to be in conformity with the accessibility requirements covered by those standards or parts thereof set out in Article 4 of that Directive. (2) By Implementing Decision C(2017) 2585 (3) the Commission made a request to the European Committee for Standardisation (CEN), the European Committee for Electrotechnical Standardisation (Cenelec) and the European Telecommunications Standards Institute (ETSI) for the drafting of harmonised standard(s) based on EN 301 549 V1.1.2 (2015-04) and including any necessary provisions needed to support the implementation of Article 4 of Directive (EU) 2016/2102. The EN 301 549 V1.1.2 (2015-04) was the result of the Commission Standardisation Mandate 376 (4) and already contained some provisions relevant for the accessibility of websites and mobile applications as well as of other ICT products and services. (3) On the basis of the Implementing Decision C(2017) 2585, CEN, Cenelec and ETSI have completed the work on the requested harmonised standard and delivered to the Commission the harmonised European standard EN 301 549 V2.1.2 (2018-08) setting out, inter alia, technical requirements on the accessibility of the websites and mobile applications. The harmonised European standard EN 301 549 V2.1.2 (2018-08) contains, inter alia, a table which maps the relevant provisions from the standard to the accessibility requirements set out in Article 4 of Directive (EU) 2016/2102. (4) The Commission, together with CEN, Cenelec and ETSI, has assessed whether the relevant provisions of the harmonised European standard EN 301 549 V2.1.2 (2018-08) delivered by CEN, Cenelec and ETSI comply with the request set out in the Implementing Decision C(2017) 2585. (5) The relevant provisions of the harmonised European standard EN 301 549 V2.1.2 (2018-08) satisfy the requirements which they aim to cover and which are set out in Annex II to Implementing Decision C(2017) 2585. It is therefore appropriate to publish the reference of that standard in the Official Journal of the European Union. (6) Compliance with a harmonised standard confers a presumption of conformity with the corresponding essential requirements set out in Union harmonisation legislation from the date of publication of the reference of such standard in the Official Journal of the European Union. This Decision should therefore enter into force on the date of its publication, HAS ADOPTED THIS DECISION: Article 1 The reference to harmonised standard for websites and mobile applications drafted in support of Directive (EU) 2016/2102 listed in the Annex to this Decision, is hereby published in the Official Journal of the European Union. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 20 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 316, 14.11.2012, p. 12. (2) Directive (EU) 2016/2102 of the European Parliament and of the Council of 26 October 2016 on the accessibility of the websites and mobile applications of public sector bodies (OJ L 327, 2.12.2016, p. 1). (3) Commission Implementing Decision C(2017) 2585 of 27 April 2017 on a standardisation request to the European standardisation organisations in support of Directive (EU) 2016/2102 of the European Parliament and of the Council on the accessibility of the websites and mobile applications of public sector bodies. (4) Mandate 376, 7 December 2005 Standardisation Mandate to CEN, CENELEC and ETSI in support of European accessibility requirements for public procurement of products and services in the ICT domain. ANNEX No Reference of the standard 1. EN 301 549 V2.1.2 (2018-08) Accessibility requirements for ICT products and services